Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 	This office action is responsive to the amendment filed on 03/25/2022. As directed by the amendment: Claims 1, 12, 13 are amended, claim 14 is canceled and new claim 23 is added. Thus, claims 1-13, 15-23 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Zucker et al (2017/0120364).
 	For claim 1, Davidson teaches a welding-type power supply (abstract) (fig.1-4), comprising: a power converter (56 as shown in fig.2) configured to convert input power to output welding-type power to a remote device via a weld cable (par.14-15); a reference conductor (24, 28) connected between the power supply (12) and the remote device (14 and 16) (par.16).

 	Davidson fails to teach a first voltage monitor configured to determine a first voltage between a first location on the weld cable and the reference conductor while less than 10 milliamperes of current is being conducted through the reference conductor and a second current is being conducted through the weld cable and a receiver circuit configured to receive, from the remote device, a measurement of  a second voltage between second location on the weld cable and the reference conductor by a second voltage monitor of the remote device while less than 10 milliamperes of current is being conducted through the reference conductor and the second current is being conducted through the weld cable, wherein the second location is different than the first location and a controller configured to determine an offset to a weld voltage setpoint based on the first voltage and the second voltage.
Zucker teaches, similar welding system, a first voltage monitor (controller 121 that includes voltage monitor as shown in fig.1) configured to determine a first voltage between a first location on the weld cable (130 as shown in fig.1) and the reference conductor (either 111, 1112, 113 or 114 as show in fig.1) while less than 0.5A milliamperes of current is being conducted through the reference conductor (fig.2 shows the current is below 0.5A) and a second current (there are several current measurement is taken before element 201 as shown in fig.2 that could translate as the second current) is being conducted through the weld cable (130 as shown in fig.1) (par.33, lines 1-20 and 35, lines 1-20) and a receiver circuit (105 as shown in fig.1) configured to receive, from the remote device (110 as shown in fig.1), a measurement of  a second voltage (element 101 include voltage measurement or sensing) between second location on the weld cable (130 as shown in fig.1) and the reference conductor (either 111, 1112, 113 or 114 as show in fig.1) by a second voltage monitor (101 as shown in fig.1) of the remote device (110 as shown in fig.1) while less than 10 milliamperes of current is being conducted through the reference conductor (either 111, 1112, 113 or 114 as show in fig.1) and the second current is being conducted through the weld cable (130 as shown in fig.1), wherein the second location (the connection location the cable on the element 110 as shown in fig.1) is different than the first location (the connection location the cable on the element 120 as shown in fig.1) (par.59 and 63-64) and a controller (121 as shown in fig.1) configured to determine an offset to a weld voltage setpoint based on the first voltage and the second voltage (fig.10 shows of calculating and measurement of the voltage and comparing the difference) (par.58, lines 3-10, par.80, lines 1-10 and par.81, lines 5-15). Zucker teaches of less than 0.5 A current but not less than 10 milliamperes of current is being conducted through the reference conductor. 	
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Davidson‘s reference, to include determining first voltage at first location and second voltage at second location, as suggested and taught by Zucker, for the purpose of allowing for an improvement in performance while reducing the total system complexity as well as eliminating sources of error and points of failure (Zucker, par.64). furthermore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify current conductor parameter in Davidson‘s reference to ranges less than 10 milliamperes of current, as applicant appears to have placed no critically or the claimed range (see pp.(18 and 24}} indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists such that one would have been motivated to have these ranges in order to allow for proper control of the welding operation (MPEP 2144.05).
 	
 	For claim 2, Davidson teaches further comprising a current limiting circuit to limit current conducted by the reference conductor while the voltage monitor determines the first voltage (par.16-17). 
 	For claim 3, Davidson fails to teach wherein voltage monitor is configured to determine the first voltage between the first location on the weld cable and the reference conductor while the current is zero.
Zucker teaches wherein voltage monitor is configured to determine the first voltage between the first location on the weld cable and the reference conductor while the  current is zero (par.33,lines 1-20) (the current is below 0.5, which means that anything current that are under 0.5A measurement including zero). 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include determining first voltage at first location and second voltage at second location, as suggested and taught by Zucker, for the purpose of allowing for an improvement in performance while reducing the total system complexity as well as eliminating sources of error and points of failure (Zucker, par.64). 
 	For claim 4, Davidson fails to teach the controller configured to control the power converter to convert the input power to output the welding-type power based on the weld voltage setpoint and the offset. 
Zucker further teaches the controller (121 as shown in fig.1) configured to control the power converter to convert the input power to output the welding-type power based on the weld voltage setpoint and the offset (fig.10 shows of calculating and measurement of the voltage and comparing the difference) (par.58, lines 3-10, par.80, lines 1-10 and par.81, lines 5-15). 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include weld voltage setpoint and the offset, as suggested and taught by Zucker, for the purpose of allowing for an improvement in performance while reducing the total system complexity as well as eliminating sources of error and points of failure (Zucker, par.64). 
 	For claim 5, Davidson teaches further comprising a current monitor configured to monitor current through the weld cable, wherein the voltage monitor is configured to measure the first voltage while the current through the weld cable is more than zero, and the controller is configured to determine the offset by determining an impedance of the weld cable (par.16-17 and 19).  	For claim 6, Davidson teaches wherein the controller is configured to determine the offset by calculating a voltage offset based on a measured weld current, and controlling the power converter comprises providing an output voltage to the weld cable that is a sum of the voltage offset and the weld voltage setpoint (par.21) (fig.3-4).  	For claim 8, Davidson teaches further comprising a controller (48) configured to identify a fault when a difference between the first voltage and the second voltage exceeds a range (par.22 and 24) (fig.3-4).  	For claim 9, Davidson teaches wherein the controller (48) is configured to determine the range based on receiving a parameter of the weld cable (par.22 and 24). 

For claim 10, Davidson fails to teach wherein the reference conductor is configured to transmit data to the remote device or receive data from the remote device. 
Zucker further teaches the reference conductor (one the cable 130 as shown in fig.1 carry data) is configured to transmit data to the remote device (110 as shown in fig.1) or receive data from the remote device (par.21, lines 1-10 and par.22, lines 1-5).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Davidson‘s reference, to include the reference conductor is configured to transmit data, as suggested and taught by Zucker, for the purpose of allowing for an improvement in performance while reducing the total system complexity as well as eliminating sources of error and points of failure (Zucker, par.64). 
 	 	For claim 11, Davidson teaches further comprising a controller (48) configured to: determine a weld cable impedance based on the first voltage, the second voltage, and a weld circuit current measurement; and control the power converter to convert the input power to output the welding-type power based on a weld voltage setpoint and the weld cable impedance (par.19 and 21) (fig.3-4). 
	  	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Zucker et al (2017/0120364) as applied to claims above, and further in view of Kooken et al (6570130).
Davidson, as modified by Zucker, teaches all the limitation as previously set forth except for a filter configured to filter a plurality of voltage measurements made by the voltage monitor, the controller configured to determine the offset using the filtered voltage measurements, and the transmitter circuit configured to transmit a filtered voltage value.
Kooken, as shown in fig.2, a filter configured to filter (110) a plurality of voltage measurements made by the voltage monitor, the controller configured to determine the offset using the filtered voltage measurements, and the transmitter circuit configured to transmit a filtered voltage value (col.7, lines 20-65).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include a filter, as suggested and taught by Kooken, in order to produce the actual voltage and the most accurate (Kooken, col.7, lines 55-60). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Zucker et al (2017/0120364) as applied to claims above, and further in view of Scott et al (2015/0083702).
Davidson, as modified by Zucker, teaches all the limitation as previously set forth  except for the reference conductor is in a multi-conductor control cable control cable separate from the weld cable  and the receiver circuit is configured to receive the second voltage via the control cable.
Scott teaches, similar welding communication thru cable, a multi-conductor control cable (14 as shown in fig.1) (par.21, lines 3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include a multi-conductor control cable, as suggested and taught by Scott, in order to allow for such information as wire feed speeds, processes, selected currents, voltage or power levels, and so forth to be set on either the power supply, the wire feeder, or both (Scott, par.21). 
Zucker further teaches the reference conductor (one the cable 130 as shown in fig.1) is in a control cable control cable separate from the weld cable (the other 130 cable as shown in fig.1) and the receiver circuit is configured to receive the second voltage via the control cable (par.21, lines 1-8 and par.22, lines 1-3).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Davidson‘s reference, to include the reference conductor is in control cable control cable separate from the weld cable  , as suggested and taught by Zucker, for the purpose of allowing for an improvement in performance while reducing the total system complexity as well as eliminating sources of error and points of failure (Zucker, par.64). 

Claims 23-24 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Zucker et al (2017/0120364) as applied to claims above, and further in view of Rappl et al (2011/0284500).

For claim 23, Davidson, as modified by Zucker, teaches all the limitation as previously set forth except for a work cable configured to conduct the welding-type power, the reference conductor being connected between the welding-type power supply and the remote device separately from the weld cable and the work cable.
Rappl teaches, similar welding device, a work cable (106 as shown in fig.1) configured to conduct the welding-type power (10 as shown in fig.2) (par.33, lines 10-15), the reference conductor (data cable 120 as shown in fig.2) being connected between the welding-type power supply (10 as shown in fig.2) and the remote device (112 as shown in fig.2) separately from the weld cable (114 as shown in fig.2) and the work cable (106 as shown in fig.2) (par.37,lines 1-10).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include reference conductor is in a separate circuit than with the weld cable and work cable, as suggested and taught by Rappl, in order to monitor circuitry configured to receive a value representative of the parameter, to determine a leak test result based upon the parameter value, and to provide an operator indicator of the leak test result (Rappl, par.9). 	

For claim 24, Davidson, as modified by Zucker, teaches all the limitation as previously set forth except for wherein the reference conductor is in a separate circuit than with the weld cable.
	Rappl teaches, similar welding device, wherein the reference conductor (data cable 120 as shown in fig.2) is in a separate circuit than with the weld cable (power cable 114 as shown in fig.2) (par.37, lines 1-5 and par.39, lines 1-15).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include reference conductor is in a separate circuit than with the weld cable, as suggested and taught by Rappl, in order to monitor circuitry configured to receive a value representative of the parameter, to determine a leak test result based upon the parameter value, and to provide an operator indicator of the leak test result (Rappl, par.9). 	
 	
Claims 13-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Zucker et al (2017/0120364). 	For claim 13, Davidson teaches welding-type device (abstract) (fig.1-4), comprising: a reference conductor (24 and 28) connected between a welding-type power supply (12) and the welding-type device (14); a voltage monitor (48 and 50) configured to determine a voltage between a weld cable and the reference conductor (par.20 and 21) (fig.3 and 4), and a transmitter circuit configured to communicate the voltage to the welding-type power supply (par.15-17 and 19) (fig.3-4). 
 	Davidson fails to teach wherein the weld cable conducts welding-type power from the welding-type power supply to the welding-type device, controller configure to control the voltage monitor to measure the voltage while less than 10 milliamperes current is being conducted through the reference conductor, a second current is being conducted through the weld cable, the controller configured to control the transmitter circuit to communicate the voltage.
Zukcer teaches wherein the weld cable (130 as shown in fig.1) conducts welding-type power from the welding-type power supply (120 as shown in fig.1)  to the welding-type device (110 as shown in fig.1), controller (121 as shown in fig.1) configure to control the voltage monitor (123 as shown in fig.1) to measure the voltage while less than 0.5A current is being conducted through the reference conductor (par.33 and 35, lines 1-20) (the current is below 0.5A), a second current (there are several current measurement is taken before element 201 as shown in fig.2 that could translate as the second current) is being conducted through the weld cable (130 as shown in fig.1) (par.33, lines 1-20 and 35, lines 1-20), the controller (121 as shown in fig.1) configured to control the transmitter circuit (125 as shown in fig.1) to communicate the voltage (par.64). Zucker teaches of less than 0.5 A current but not less than 10 milliamperes of current is being conducted through the reference conductor. 	

 Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include less than 10 milliamperes current is being conducted through the reference conductor, as suggested and taught by Zucker, for the purpose of allowing for an improvement in performance while reducing the total system complexity as well as eliminating sources of error and points of failure (Zucker, par.64). furthermore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify current conductor parameter in Davidson‘s reference to ranges less than 10 milliamperes of current, as applicant appears to have placed no critically or the claimed range (see pp.(18 and 24}} indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists such that one would have been motivated to have these ranges in order to allow for proper control of the welding operation (MPEP 2144.05).

 	For claim 14, Davidson teaches wherein the voltage monitor is configured to determine the voltage while current is being conducted through the weld cable (par.16-17).  	For claim 15, Davidson teaches further comprising a current monitor configured to measure the current through the weld cable, wherein the transmitter circuit is configured to communicate the current and the voltage monitor is configured to determine the voltage while the current is greater than zero (par.16-17 and 19).  	For claim 16, Davidson fails to teach wherein voltage monitor is configured to determine the first voltage between the first location on the weld cable and the reference conductor while the current is zero.
Zucker teaches wherein voltage monitor is configured to determine the first voltage between the first location on the weld cable and the reference conductor while the current is zero (par.33, lines 1-20) (the current is below 0.5, which means that anything current that are under 0.5A measurement including zero). 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include determining first voltage at first location and second voltage at second location, as suggested and taught by Zucker, for the purpose of allowing for an improvement in performance while reducing the total system complexity as well as eliminating sources of error and points of failure (Zucker, par.64). 
 	For claim 17, Davidson teaches wherein the welding-type device does not include a voltage sense lead (par.16-17).  	For claim 18, Davidson teaches further comprising a wire drive (14) to feed electrode wire to a weld torch (16) (fig.1).  	For claim 19, Davidson teaches wherein the voltage monitor is configured to determine the voltage by measuring the voltage between a wire feeder voltage pickup point and the reference conductor (14-16 and 20-21) (fig.3-4).  	For claim 20, Davidson teaches wherein the reference conductor is connected directly between the welding-type power supply and the welding-type device (14-17 and 20-21) (fig.3-4). 

For claim 22, Davidson teaches wherein the welding-type device is a wire feeder or a remote control interface (14 as shown in fig.1) (par.15).

Claim 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (2010/0314371) in views of Zucker et al (2017/0120364)  as applied to claims above, and further in view of Kooken et al (6570130).
Davidson, as modified by Zucker, teaches all the limitation as previously set forth except for a filter configured to filter a plurality of voltage measurements made by the voltage monitor, the controller configured to determine the offset using the filtered voltage measurements, and the transmitter circuit configured to transmit a filtered voltage value.
Kooken, as shown in fig.2, a filter configured to filter (110) a plurality of voltage measurements made by the voltage monitor, the controller configured to determine the offset using the filtered voltage measurements, and the transmitter circuit configured to transmit a filtered voltage value (col.7, lines 20-65).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include a filter, as suggested and taught by Kooken, in order to produce the actual voltage and the most accurate (Kooken, col.7, lines 55-60). 

Response to Amendments/Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Davidson and Zucker are missing the aspect of claim 1. The examiner respectfully disagrees with applicant because Davidson teaches, as shown in fig.2, multiple circuitries that communicates with power system for purpose the providing the appropriate power to the output system, and one of the circuitries, is power conversion circuit (56 as shown in fig.2), that communicate to power supply to convert and transmits such power to an appropriate welding output for transfer to the welding torch, the weld controller may be configured to track changes in one or more measured voltage drops associated with secondary weld cabling/equipment over time and alert the operator to changes that may represent degradation of one or more weld components, the secondray reference, Zucker, teaches welding systems having a welding power supply and wire feeder, where the power supply and wire feeder communicate over the welding power cables, Communication modules included within the wire feeder and the power supply allow for communication using current and voltage over the welding signal cables and receiving continuously worksite voltage measurement data of voltage at a welding electrode, the worksite voltage measurement data is communicated across the arc using a welding cable and comparing continuously the worksite voltage measurement data to a welding output voltage at the welding power supply to identify a voltage difference. Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include less than 10 milliamperes current is being conducted through the reference conductor, as suggested and taught by Zucker, for the purpose of allowing for an improvement in performance while reducing the total system complexity as well as eliminating sources of error and points of failure . 
 	The applicant’s arguments regarding new limitation “a multi-conductor control cable” in claim 12, has been considered but is moot, because the examiner applied new art, Scott et al (2015/0083702)., that covers newly claimed limitation. 
 	
 	With respect to applicant's argument of claim 13, the examiner has provided prima facie case of obviousness of combining the prior arts, Davidson in views of Zucker, such that Davidson teaches, as shown in fig.2, multiple circuitries that communicates with power system for purpose the providing the appropriate power to the output system, and one of the circuitries, is power conversion circuit (56 as shown in fig.2), that communicate to power supply to convert and transmits such power to an appropriate welding output for transfer to the welding torch, the weld controller may be configured to track changes in one or more measured voltage drops associated with secondary weld cabling/equipment over time and alert the operator to changes that may represent degradation of one or more weld components, the secondray reference, Zucker, teaches welding systems having a welding power supply and wire feeder, where the power supply and wire feeder communicate over the welding power cables, Communication modules included within the wire feeder and the power supply allow for communication using current and voltage over the welding signal cables and receiving continuously worksite voltage measurement data of voltage at a welding electrode, the worksite voltage measurement data is communicated across the arc using a welding cable and comparing continuously the worksite voltage measurement data to a welding output voltage at the welding power supply to identify a voltage difference. Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Davidson‘s reference, to include less than 10 milliamperes current is being conducted through the reference conductor, as suggested and taught by Zucker, for the purpose of allowing for an improvement in performance while reducing the total system complexity as well as eliminating sources of error and points of failure . 

Regarding dependent claims arguments, said arguments are moot because the applied references are not considered to have alleged differences, and therefore are considered to properly show that for which they were cited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761